[Cite as State v. Freed, 2020-Ohio-655.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. John W. Wise, P.J.
        Plaintiff-Appellee                   :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
JONATHAN D. FREED                            :       Case No. 2019 CA 00018
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Municpal Court,
                                                     Case No. TRD1900794




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    February 21, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH M. SABO                                       JONATHAN D. FREED
136 West Main Street                                 429 Fallriver Drive
P.O. Box 1008                                        Reynoldsburg, OH 43068
Lancaster, OH 43130
Wise, Earle, J.

       {¶ 1} Defendant-Appellant Jonathan D. Freed appeals the May 27, 2019

judgment of conviction and sentence of the Fairfield County Municipal Court, Lancaster,

Ohio. Plaintiff-Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On January 28, 2019, Trooper Cummins of the Ohio State Highway Patrol

was parked in a driveway on Columbus-Lancaster Road, also known as Business Route

33A, just north of Coonpath Road. Cummins was monitoring traffic. His attention was

drawn to a Toyota minivan, driven by appellant. Cummins is trained in the visual

estimation of speed and visually estimated appellant was traveling faster than the posted

speed limit of 55 miles per hour, estimating approximately 67 miles per hour. Cummins

then used a laser speed measuring tool to verify appellants speed. Per the laser tool,

appellant was traveling at 68 miles per hour. Cummins initiated a traffic stop and cited

appellant for speeding in violation of R.C. 4511.21(D)(1). Cummins provided appellant

with an arraignment date of February 12, 2018.

       {¶ 3} On January 29, 2019, appellant, proceeding pro se, filed a motion to dismiss

arguing the complaint was defective, failing to plead all elements of a violation of R.C.

4511.21(D)(1), and further was not "made upon oath before any person authorized by law

to administer oaths." Appellant argued therefore the complaint was invalid and the trial

court was without jurisdiction over the matter.

       {¶ 4} On February 6, 2019, appellant filed an objection pursuant to R.C. 2937.21,

objecting to the trial court's continuance and the delay in ruling on his motion to dismiss.

The same day, he filed a demand for discovery.
        {¶ 5} Appellant appeared at his arraignment on February 12, 2019 as scheduled

and objected to the proceeding. When appellant asked the magistrate to rule on his

motions, the magistrate explained appellant was present for arraignment, not trial and

entered a not guilty plea on appellant's behalf. A motions hearing was set for March 5,

2019.

        {¶ 6} Following his arraignment, appellant filed a "Def's Motion for R.C. 2937.21

Discharge Forthwith," and "Def's Objections and Req For Findings of Fact and

Conclusions of Law."

        {¶ 7} At the March 5 motions hearing, the trial court found the magistrate was not

required to rule on appellant's motions, that R.C. 2937.21 was inapplicable to the

proceedings, and the court was not required to address appellant's filings within 10 days.

The trial court further found the balance of the matters raised in appellant's motions

pertained to matters of fact to be decided at trial.

        {¶ 8} A trial to the court was held on March 27, 2019. Appellant proceeded pro

se.

        {¶ 9} The state presented one witness, Trooper Cummins. Cummins testified that

when he confirmed appellant was traveling over the posted speed limit of 55 miles per

hour, he was using an Ultralyte LTI 20/20 laser, the laser tool of choice for the Ohio State

Highway Patrol. Cummins stated he is trained and certified in the use of the laser and

explained there is no difference between models of laser detectors as far as the

underlying technology is concerned. Although some have advanced features for use in

inclement weather, there is no difference model-to-model as to how speed is detected.

        {¶ 10} Cummins also confirmed that he performs a calibration check of his laser

both before and after his shift, each and every shift. He completed the appropriate checks
on the day in question, and the laser detector was functioning properly. The state asked

the trial court to take judicial notice of the reliability of the Ultralyte LTI 20/20 per State v.

Michael King, Fairfield County Municipal Court Number 92TRC10101. Appellant objected

stating there was no evidence that Cummins was using the same model and series as

that involved in the King case. The state responded that Cummins testified the underlying

technology has not changed since 1992. The trial court overruled appellant's objection

pursuant to Evid.R. 201(b)(1), finding the accuracy of the Ultralyte LTI 20/20 is a fact

generally known within the territorial jurisdiction of the trial court of fact.

        {¶ 11} On cross-examination, Cummins further explained he knew the laser was

accurate that day due to its self-calibration, the fact that it displayed no error messages,

and the additional fact that he conducted his field checks as required both before and

after his shift.

        {¶ 12} After the state rested, appellant made a Crim.R 29 motion for acquittal

which the trial court denied. Appellant then made a brief statement on his own behalf and

rested. The trial court found appellant guilty. The trial court fined appellant $100 and

suspended $50.

        {¶ 13} Appellant filed an appeal, and the matter is now before this court for

consideration. He raises six assignments of error as follow:

                                                I

        {¶ 14} "THE MUNICIPAL COURT JUDGE ERRED TO THE APPELLANT'S

DETRIMENT AND DEMONSTRATED HIS MISUNDERSTANDING OF LAW BY SAYING

HE WOULD DETERMINE "WHETHER OR NOT THE POSTED SPEED LIMIT WAS 55

MILES PER HOUR, WHETHER OR NOT YOU WERE INDEED EXCEEDING THE

POSTED SPEED LIMIT, AND IF YOU WERE, BY HOW                            MUCH", AND, BY ALL
INDICATIONS, DOING EXACTLY THAT AND NO MORE, EVEN THOUGH OHIO'S

LEGISLATIVE SERVICE COMMISSION, LEADING ATTORNEYS, AND COURTS

FROM    OUR   OHIO   SUPREME   COURT    ON   DOWN   HAVE   AGREED   ON

SUBSTANTIALLY SIMILAR VARIATIONS OF THIS: A SPEED LIMIT IS DETERMINED

"NOT BY SPEED LIMIT SIGNAGE", AND A PROSECUTOR'S OFFICE "CANNOT …

CLAIM THAT IT CAN ENFORCE WHATEVER SPEED LIMIT IS POSTED IN THE AREA,

AS OHIO LAW DICTATES THE REQUIRED SPEED LIMIT ON HIGHWAYS"; THIS

FIFTH DISTRICT COURT'S ULTIMATE DECISION IN STATE V. CASS, 2018-OHIO-

4405, APPEARS TO BE CORRECT GIVEN CASS'S SPEED (83-84 MPH), BUT THERE

IS A CONFLICT BETWEEN OTHER COURTS AND THIS COURT'S APPARENT

REASONING, WHICH WAS, APPARENTLY, THE SAME AS THE JUDGE'S: THAT A

POSTED SPEED LIMIT IS SUFFICIENT EVIDENCE BY ITSELF OF THE EXISTENCE

OF CONTROLLING REGULATORY LAW."

                                   II

       {¶ 15} "IF, DESPITE ALL INDICATIONS TO THE CONTRARY, THE JUDGE

BASED HIS FINDING OF A 55 MPH SPEED LIMIT ON REGULATORY LAW, THEN HE

ERRED TO THE APPELLANT'S DETRIMENT BECAUSE THE ONLY PERSON WITH

AUTHORITY TO MAKE SUCH LAW WAS THE DIRECTOR THE DEPARTMENT OF

TRANSPORTATION PURSUANT TO R.C. 4511.21(I), AND THE DIRECTOR HAD NOT

MADE SUCH LAW, AS CAN BE SEEN BY THE ABSENCE OF A SPEED LIMIT FOR

THE LOCATION IN THE DIRECTOR'S TRAFFIC RELATIONS DATABASE, AND A

LOCAL AUTHORITY COULD NOT HAVE SET ANY 55 MPH SPEED LIMIT BECAUSE

THE HIGHEST LIMIT COULD HAVE SET IS 50 MPH PURSUANT TO R.C.4511.21(J)."
                                  III

     {¶ 16} "IF, DESPITE ALL INDICATION TO THE CONTRARY, THE JUDGE DID

NOT BASE HIS FINDING OF A 55 MPH SPEED LIMIT SOLELY ON A POSTED SPEED

LIMIT SIGN AND INSTEAD BASED IT ON THE NATURE AND CHARACTERISTICS OF

THE ROADWAY OR LOCATION, THEN HE ERRED TO THE APPELLANT'S

DETRIMENT BECAUSE HIS FINDING WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE AFTER THE STATE'S OWN WITNESS HELPED CONFIRM THE

UNDISPUTED PRESENCE OF ALL CHARACTERISTICS OF DIVISION R.C.

4511.21(B)(15) 70 MPH RURAL FREEWAY, 2 MPH FASTER THAN THE ALLEGED

SPEED OF THE APPELLANT."

                                  IV

     {¶ 17} "THE JUDGE ERRED TO THE APPELLANT'S DETRIMENT BY TAKING

JUDICIAL NOTICE OF THE SCIENTIFIC RELIABILITY OF THE TROOPER'S LTI

ULTRALYTE 20/20 LASER DEVICE FOR MEASURING SPEED BECAUSE THE JUDGE

WAS NOT "SUPPLIED WITH THE NECESSARY INFORMATION"; THE RELIABILITY

WAS NOT "CAPABLE OF ACCURATE AND READY DETERMINATION BY RESORT

TO [THE PURPORTED] SOURCE [] WHOSE ACCURACY CANNOT REASONABLY BE

QUESTIONED" BECAUSE THE MUNICIPAL COURT'S FILE FOR THE CASE THE

STATE CITED AS SOURCE CONTAINED NOTHING RELEVANT BEYOND THE MERE

WORD "LASER", AND, EVEN IF THE STATE'S PURPORTED COPY OF THE CASE

DECISION IS ACCEPTED AS AUTHENTIC DESPITE IT NOT BEING IN THAT FILE THE

DECISION REQUIRES    FOUR "SANITY CHECKS" TO BE SUCCESSFULLY
COMPLETED BEFORE THERE IS BASIS FOR SUCH JUDICIAL NOTICE, AND THE

TROOPER DID NOT COMPLETE ANY MORE THAN TWO."

                                    V

     {¶ 18} "THE MAGISTRATE AND THEN THE JUDGE ERRED TO THE HARMFUL

DETRIMENT OF THE APPELLANT BY FAILING TO GIVE THE APPELLANT A

MEANINGFUL OPPORTUNITY TO BE HEARD AND BY DENYING THE MOTION TO

DISMISS AFTER THE STATE FAILED TO CHARGE AN OFFENSE BECAUSE IT

FAILED TO ALLEGE ALL ESSENTIAL ELEMENTS OF "BASIC FACTS" COMPRISING

AN OFFENSE AND THEREBY FAILED TO PROVIDE AND OHIO ART. I §10

CONSTITUTIONALLY SUFFICIENT "CAUSE", OR REASON, FOR THE ACCUSATION,

BECAUSE THE STATE'S TICKET COMPLAINT LANGUAGE ABOUT WHAT WAS

PRESENT ("55 MPH ZONE") AND NOT PRESENT WAS NOT EQUIVALENT TO THE

STATUTE'S LANGUAGE ABOUT WHAT MUST BE PRESENT AND MUST BE ABSENT,

AND WE KNOW THIS AND IT IS INDISPUTABLE BECAUSE OF ERRORS 1, 2, AND 3,

AND, MOREOVER, BECAUSE "THE TEST FOR DETERMINING THE SUFFICIENCY

OF A CHARGE IS WHETHER THE DEFENDANT COULD BE FOUND GUILTY OF

EVERYTHING IN THE CHARGE AND STILL NOT HAVE VIOLATED THE LAW", STATE

V. BURGUN (Ct. OF APP. CUYAHOGA CO., 1976), 49 OHIO APP. 2D 112 AT 118, AN

THAT IS EXACTLY WHAT HAPPENED; A PERSON MAKING A REASONABLE

ATTEMPT TO UNDERSTAND A COMPLAINT MAY REASONABLY CLAIM HE DOES

NOT UNDERSTAND THE "CAUSE" OF THE ACCUSATION WHEN THERE IS NO

LEGALLY SUFFICIENT CAUSE OR REASON TO CHARGE AN OFFENSE; AND THE

JUDGE CONTINUED AND EXACERBATED THIS ERROR #5 BY PROCEEDING

WITHOUT SUBJECT MATTER JURISDICTION TO DIRECT THE APPELLANT TO
APPEAR ON MARCH 27, 2019, WHERE THE JUDGE PROCEEDED TO CONDUCT A

VOID TRIAL, AND THROUGH THAT AND AMONG OTHER COSTS, THE JUDGE COST

THE APPELLANT AND HIS LATE FATHER INVALUABLE HOURS TOGETHER IN THE

FINAL TWO MONTHS OF HIS FATHER’S LIFE."

                                 VI

     {¶ 19} "THE MUNICIPAL COURT ERRED TO THE APPELLANT'S DETRIMENT

BY DELAYING ABOUT 14 DAYS IN BOTH ITS PROCEEDINGS AND ITS RULING ON

THE APPELLANT'S MOTION TO DISMISS THE COMPLAINT AND BY BOTH

REFUSING TO GRANT THE APPELLANT'S CORRESPONDING R.C.2937.21 MOTION

AND BY BELIEVING THAT TRAF.R. 11 (E) HAS "SUPERSEDED" THAT SECTION

WHEN, INSTEAD, THE SECTION WAS NOT MADE INEFFECTUAL BY ANY TRAFFIC

RULE AND THE SUPREME COURT'S CORRESPONDING AUTHORITY UNDER OUR

OHIO CONSTITUTION'S ARTICLE IV, SECTION 5(B), BECAUSE THE SUPREME

COURT HAS NOT FILED THE TRAFFIC RULES WITH THE GENERAL ASSEMBLY

PURSUANT TO THAT SECTION 5(B) BUT HAS INSTEAD AS IT HAS EVEN

EXPRESSED IN TRAF.R. 1(B), ONLY "PROMULGATED [THE TRAFFIC RULES]

PURSUANT TO THE AUTHORITY GRANTED THE SUPREME COURT BY R.C.2935.17

AND 2937.46", AND DIVISION (A) OF THAT LETTER SECTIONS, 2937.46

("[U}NIFORM RULES FOR PRACTICE AND PROCEDURE IN TRAFFIC CASES"),

DOES NOT PERMIT RULES TO "SUPERCEDE" STATUTORY LAW BY INSTEAD AND

EXPRESSLY ONLY PERMITS TRAFFIC RULES "NOT INCONSISTENT WITH THE

PROVISIONS OF CHAPTER 2937 OF THE REVISED CODE", AND THE JUDGE

EXACERBATED THIS ERROR BY PROCEEDING THROUGH SUBSEQUENT

PROCEEDINGS."
                                   INITIAL MATTERS

       {¶ 20} Appellant has filed his appeal pro se. Pro se appellants, however, like

members of the bar, are required to comply with the rules of practice and procedure.

Hardy v. Belmont Correctional Inst., 10th Dist. No. 06AP-116, 2006-Ohio-3316, ¶ 9.

Although we will ordinarily indulge a pro se litigant when there is some semblance of

compliance with the appellate rules, we may not consider that which is outside the record.

"A reviewing court cannot add matter to the record before it that was not part of the trial

court's proceedings, and then decide the appeal on the basis of the new matter. See,

State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500 (1978). In other words, new material

and factual assertions contained in any brief before this court may not be considered.

Dzina v. Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843 N.E.2d 1202, ¶ 16. We

therefore decline to consider appellant's references to matters outside the record.

       {¶ 21} Moreover, Local Rule 9 (B) states:

       {¶ 22} "Length of Briefs. In addition to the requirements of App.R. 16, no brief by

any party in an appeal or original action, excluding appendices, table of contents, table

of cases, statement of assignments of errors, and statement of the issues shall

exceed thirty pages, unless, upon a motion requesting an increase of a specific number

of pages and the showing of good cause, this Court orders otherwise. No reply brief shall

exceed fifteen pages."

       {¶ 23} Appellant has exceeded these limits without leave of the court. We therefore

will not consider pages 39 and 40 of appellant's brief, nor pages 16-27 of his reply brief.
                                           I, II, III

       {¶ 24} We address appellant's first three assignments of error together, as they

are interrelated. Within these assignments of error, appellant argues that the

characteristics of Route 33(A) dictate a speed of 70 miles per hour rather than the posted

55 miles per hour limit, that the Department of Transportation (DOT) has not made the

speed limit on Business Route 33(A) 55 miles per hour, and any finding that the speed

limit on Business Route 33(A) is 55 miles per hour is against the manifest weight of the

evidence. We disagree.

       {¶ 25} Appellant was convicted of speeding in violation of R.C. 4511.21(D)(1). That

section states:

              (D) No person shall operate a motor vehicle, trackless trolley, or

              streetcar upon a street or highway as follows:

              (1) At a speed exceeding fifty-five miles per hour, except upon a two-

              lane state route as provided in division (B)(10) of this section and

              upon a highway, expressway, or freeway as provided in divisions

              (B)(12), (13), (14), and (16) of this section;

              ***

       {¶ 26} Sections B(10), B(12)-(14) and B(16) state:



              (B) It is prima-facie lawful, in the absence of a lower limit declared or

              established pursuant to this section by the director of transportation

              or local authorities, for the operator of a motor vehicle, trackless

              trolley, or streetcar to operate the same at a speed not exceeding the

              following:
              ***

              (10) Sixty miles per hour on two-lane state routes outside municipal

              corporations as established by the director under division (H)(2) of

              this section;

              ***

              (12) Sixty miles per hour on rural expressways with traffic control

              signals and on all portions of rural divided highways, except as

              provided in divisions (B)(13) and (14) of this section;

              (13) Sixty-five miles per hour on all rural expressways without traffic

              control signals;

              (14) Seventy miles per hour on all rural freeways;

              ***

              (16) Sixty-five miles per hour on all portions of freeways or

              expressways without traffic control signals in urbanized areas.



       {¶ 27} Here, the posted speed limit was 55 miles per hour. Appellant argues

that proof that the speed limit was posted is not enough to carry the day, and rather,

that the state was required to establish the nature of the roadway or the origin of

the sign. We disagree.

       {¶ 28} First, although appellant introduced an exhibit at trial in an attempt to

demonstrate Route 33A was not listed by the DOT as having a revised speed limit

which would differ from that dictated by the characteristics of the road, the trial

court did not admit that exhibit into evidence, finding it irrelevant. T. 105. Further,

appellant did not proffer the document for purposes of appeal, and it is therefore
not contained in the record, and not before this court. As noted above, we may not

consider anything outside the record. "When the court's ruling is one excluding

evidence, a party must proffer the evidence at trial to preserve the issue for

appeal." State v. Smith, 9th Dist. Wayne No. 15AP0001, 2017-Ohio-359, ¶ 19.

Moreover, based on the testimony regarding the document, it appears it was

merely a printout from a website. There was no testimony to indicate it was a

certified document, and appellant provided no evidence to support a finding that

the information it contained it was current and reliable.

       {¶ 29} Second, at some point, local or state authorities made the decision

that the speed along Business Route 33(A) would be 55 miles per hour, and

Trooper Cummins testified that this was indeed the posted limit in both directions.

Appellant relies on State v. Smith, 12th Dist. Madison No. CA2006-02-006, 2006-

Ohio-4829 for his argument that speed limit is not determined by signage, but

rather by statute. Smith, however, is factually distinguishable from the matter at

hand. Smith involved conflicting signage on the same stretch of State Route 38

approaching and leaving a small municipality. In one direction the posted speed

limit was 55 miles per hour. In the other, 35 miles per hour. The appellant in Smith

was cited for traveling 48 miles per hour in a 35 mile per hour zone heading north,

when at the same spot going south, the posted speed limit was 55 miles per hour.

       {¶ 30} There is no such issue here. There is no dispute here that the posted

speed limit on Business Route 33(A) in both directions is 55 miles per hour.

       {¶ 31} Although appellant disagrees with our decision in State v. Cass, 5th

Dist. No. 2018CA0003, 2018-Ohio-4405, we stand by our finding in that matter,

resolving a similar challenge by Cass: "In the absence of a posted speed limit, it
would seem that the state would be required to establish the nature of the roadway

under R.C. 4511.21(B)(1)-(B)(17) in order to establish the prima facie lawful speed

upon the roadway where the speeding violation is alleged to have occurred;

however, where the speed limit is established by the director of transportation or

local authorities and is posted, such a showing is unnecessary." Cass at ¶ 34,

(Hoffman dissenting on the issue of the trial court taking judicial notice of "rural"

which is not at issue here.)

       {¶ 32} We therefore reject appellant's arguments that the speed limit on

Business Route 33(A) is anything other than 55 miles per hour. The state's prima

facie case was established based upon the posted speed limit, and appellant did

not successfully rebut that presumption.

       {¶ 33} Turning then to appellant's manifest weight argument, on review for

manifest weight, a reviewing court is to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the [finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d

380, 678 N.E.2d 541 (1997). The granting of a new trial "should be exercised only

in the exceptional case in which the evidence weighs heavily against the

conviction." Martin at 175.

       {¶ 34} Given the forgoing discussion, we find the trial court as the finder of

fact did not lose its way in finding appellant guilty of speeding in violation of R.C.

4511.21(D)(1).
       {¶ 35} The first three assignments of error are overruled.

                                         IV

       {¶ 36} In his fourth assignment of error, appellant sets forth three

arguments. First he argues the state committed a Brady violation by failing to

provide him with the King case, and faults the trial court for denying him a

continuance to examine the King case. He further argues the trial court erred in

taking judicial notice of the scientific reliability of the LTI Ultralyte 20/20 laser

through citation to State v. King, Fairfield County Municipal Case No. TRC

9210101 (April 13, 1993). We find no error.

                       ALLEGED DISCOVERY VIOLATION

       {¶ 37} We first address appellant's argument that the state withheld

exculpatory evidence when it failed to provide him with a copy of the entry from the

King case in violation of the rule established in Brady v. Maryland, 373 U.S. 83, 83

S.Ct. 1194, 10 L.Ed.2d 215 (1963). Under Brady, the state violates a defendant's

right to due process if it withholds evidence that is favorable to the defense and

material to the defendant's guilt or punishment. See 373 U.S., at 87. The Supreme

Court has explained, “evidence is ‘material’ within the meaning of Brady when

there is a reasonable probability that, had the evidence been disclosed, the result

of the proceeding would have been different.” Cone v. Bell, 556 U.S. 449, 469-470,

129 S.Ct. 1769, 173 L.Ed.2d 701 (2009). "The question is not whether the

defendant would more likely than not have received a different verdict with the

evidence, but whether in its absence he received a fair trial, understood as a trial

resulting in a verdict worthy of confidence. A reasonable probability of a different

result is accordingly shown when the government's evidentiary suppression
undermines confidence in the outcome of the trial.” (Internal quotations omitted)

Kyles v. Whitley, 514 U.S. 419, 434, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995), citing

United States v. Bagley 473 U.S. 667, 678, 105 S.Ct. 3375, 87 L.Ed. 487 (1985).

         {¶ 38} Appellant states the entry in King was exculpatory, but does not

explain how. We find the King entry, which found the technology and scientific

principals involved in the LTI 20/20 laser accurate to a reasonable degree of

scientific certainty was not exculpatory. It merely establishes the reliability of laser

technology. It is unlikely, therefore, that appellant would have received a different

verdict had he been provided with the entry. Appellee was therefore not required

to provide appellant with a copy of the entry per Brady, nor under the discovery

rules.

                                    CONTINUANCE

         {¶ 39} “The grant or denial of a continuance is a matter which is entrusted

to the broad, sound discretion of the trial judge.” State v. Unger, 67 Ohio St.2d 65,

67, 423 N.E.2d 1078 (1981). Therefore, an appellate court must not reverse a trial

court's decision to deny a motion for continuance unless it finds that the trial court

abused its discretion. Id.; State v. Wheat, 5th Dist. Licking App. No. 2003-CA-

00057, 2004-Ohio-2088 The term “abuse of discretion” connotes more than an

error of law or judgment; it implies that the court's attitude is unreasonable,

arbitrary or unconscionable.” Blakemore v. Blakemore (1983), 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983).

         {¶ 40} We find no abuse of discretion in the trial court's denial of appellant's

request for a continuance. King stood for a simple finding of scientific reliability of
a laser speed measuring device, and appellant was in no way prejudiced by the

trial court's decision to deny his motion for a continuance to research the case.

                                   JUDICIAL NOTICE

       {¶ 41} Finally, we address the issue of judicial notice of the scientific

reliability of the LTI Ultralyte 20/20 laser, an issue we note is currently before the

Supreme Court of Ohio on a certified conflict. City of Brookpark v. Joseph G.

Rodojev, 2019-0056.

       {¶ 42} The trial court in this matter took judicial notice of the scientific

reliability of the LTI Ultralyte 20/20 laser used by Cummins pursuant to Evid.R.

201(B); “A judicially noticed fact must be one not subject to reasonable dispute in

that it is either (1) generally known within the territorial jurisdiction of the trial court

or (2) capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” The trial court further relied upon King

wherein the Fairfield County Municipal Court had heard testimony establishing the

scientific reliability of the LTI 20/20 laser speed-measuring device.

       {¶ 43} There are generally three ways for a court to take judicial notice of

the accuracy of a scientific known within the territorial jurisdiction of the court: first,

"a reported municipal court decision" from that jurisdiction; second, a "reported or

unreported case from the appellate district" covering that jurisdiction; or finally, the

previous consideration of expert testimony regarding the device in question where

the trial court notes it on the record. State v. Cleavenger, 2018-Ohio-446, 93

N.E.3d 1027 (7th Dist.) ¶ 18 citing East Liverpool v. Lawson, 7th Dist. No. 13 CO

52 2014-Ohio-5858 at ¶ 10-11; State v. Tulugu, 7th Dist. No. 10-MA-77, 2011-

Ohio-5134 ¶ 66 (upholding the taking of judicial notice on laser device), quoting
Columbus v. Bell, 10th Dist. No. 09AP-1012, 2010-Ohio-2908, ¶ 14, citing

Cincinnati v. Levine, 158 Ohio App.3d 657, 2004-Ohio-5992, 821 N.E.2d 613 (1st

Dist.). The trial court here employed the third method.

       {¶ 44} The issue currently before the Supreme Court of Ohio is whether the

results of either a laser or radar speed measuring device should be admissible

without expert testimony or the taking of judicial notice of the scientific reliability of

the underlying technology. The conflict case of the Eighth District Court of Appeals

in City of Brookpark v. Rodojev, 2018-Ohio-5028, 117 N.E.3d 175 (8th Dist.) found

the reliability of laser and radar speed measuring devices that use the same

underlying scientific principles previously found to be scientifically sound do not

need to be revisited and reestablished in subsequent cases. The Eighth District

noted that the scientific principals underlying these devices has been in existence

for decades, and are broadly accepted as valid, no different than the broad

acceptance of the science underlying DNA testing. Id., ¶ 8-9. The court found that

rather than focusing on the broadly accepted underlying science, the focus instead

should be on the qualifications of the operator of the device, the maintenance of

the device, and how it was operated. Id. ¶ 24 citing City of East Cleveland v. Ferell,

168 Ohio St. 298, 154 N.E.2d 630 (1958).

       {¶ 45} Like appellant in the matter at hand, Rodojev argued that each new

model of a speed measuring device must individually be deemed scientifically

reliable before a court can permit the witness to testify regarding the device's

results. Rodojev ¶ 14. In its analysis, however, following an extensive discussion

of the history of laser and radar speed-measuring technology and the evolution of

case law surrounding the same, the Eighth District found a review of individual
products unnecessary as "[t]here is no serious contention that the scientific

principles underlying laser speed measuring devices are invalid or born from junk

science." Id. ¶ 24. We agree.

       {¶ 46} Here Trooper Cummins testified he is trained in the use of laser

speed detection, passed all of his training, and is certified in the use of lasers to

detect speed. T. 19-20. Cummins further testified he uses his laser training each

workday, multiple times a day. He conducts a daily test of the laser instrument by

doing a calibration check which includes checking scope alignment and distance

accuracy. He performs these checks at the beginning and end of each and every

shift. T. 20-21. Cummins conducted these tests on the day in question, and used

the instrument as recommended by the manufacturer. T. 86. The tool Cummins

used that day is used by no one else; it is issued to him alone. He testified he knew

the laser was functioning properly that day due to its self-calibration, the fact that

it displayed no error messages, and the fact that he had conducted his field

calibrations as required. T. 55, 59. Further, Cummins visually estimated appellant's

speed before confirming the same several times with the laser tool. T. 14, 26.

       {¶ 47} We therefore conclude that the trial court did not err in taking judicial

notice of the scientific reliability of the laser tool, and further, that there was no

need for the trial court to revisit the scientific reliability of laser technology before

doing so.

       {¶ 48} The fourth assignment of error is overruled.
                                          V

       {¶ 49} In his fifth assignment of error, appellant argues the ticket issued to

him by Trooper Cummins was insufficient to charge a crime as it did not contain

the essential elements constituting the offense charged. We disagree.

       {¶ 50} "Traffic tickets are legally sufficient if they describe the nature of the

offense and refer to the statute or ordinance allegedly violated even though the

description fails to allege all of the essential elements of the offense charged.”

State v. Campbell, 150 Ohio App.3d 90, 2002-Ohio-6064, 779 N.E.2d 811, ¶ 7,

affirmed State v. Campbell, 100 Ohio St.3d 361, 2003-Ohio-6804, 800 N.E.2d 356.

       {¶ 51} As discussed above, appellant was charged with a violation of R.C.

violation of R.C. 4511.21(D)(1) which prohibits operating a motor vehicle, upon a

street or highway at a speed exceeding fifty-five miles per hour, except upon a two-

lane state route as provided in division (B)(10) of the section and upon a highway,

expressway, or freeway as provided in divisions (B)(12), (13), (14), and (16) of the

section.

       {¶ 52} Our review of appellant's traffic citation indicates he was charged

with speeding pursuant to R.C. 4511.21(D)(1) for traveling 68 miles per hour in a

55 mile per hour zone on Route 33A northbound at or near Coonpath Road, in the

township of Greenfield, in the county of Fairfield. We find that all of the essential

elements of the violation charged were included in the citation. The citation was

sufficient to place appellant on notice that he was being charged with a certain

traffic offense and what the elements of that offense were.

       {¶ 53} The fifth assignment of error is overruled.
                                         VI

       {¶ 54} In his final assignment of error, appellant argues the trial court erred

in failing to rule on his pre-arraignment motions within the 10-day window set forth

in R.C. 2937.21, and by finding that section inapplicable to the proceedings and

the Ohio Traffic Rules applicable. We disagree.

       {¶ 55} This is a minor misdemeanor traffic case. Contrary to appellant's

arguments, the Ohio Traffic Rules govern procedure in traffic cases. Traffic Rule

1(A) provides: (A) Applicability. These rules prescribe the procedure to be followed

in all courts of this state in traffic cases and supersede the “Ohio Rules of Practice

and Procedure in Traffic Cases For All Courts Inferior To Common Pleas” effective

January 1, 1969, and as amended on January 4, 1971, and December 7, 1972.

       {¶ 56} Ohio Traffic Rule 11(C) addresses pleadings and motions made

before trial and states: (E) Ruling on Motion. A motion made before trial, other than

a motion for change of venue, shall be timely determined before trial. Where factual

issues are involved in determining a motion, the court shall state its essential

findings on the record.

       {¶ 57} The trial court complied with the appropriate rule in ruling on

appellant's motions in a timely manner before trial. We therefore reject appellant's

arguments to the contrary.

       {¶ 58} The final assignment of error is overruled.
      {¶ 59} Upon careful consideration of each of appellant's arguments we affirm the

judgment of conviction and sentence of the Fairfield County Municipal Court.


By Wise, Earle, J.

Wise, John, P.J. and

Delaney, J. concur.